NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



MICHAEL A. CROSSNO,                       )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D16-3217
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed May 25, 2018.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco, Judge.

Rupak R. Shah of Escobar & Associates,
P.A., Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Michael Schaub, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


LaRose, C.J., and MORRIS, and ATKINSON, JJ., Concur.